                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  JAIME JENSEN,                                      Case No. 17-cv-03193-VC
                 Plaintiff,
                                                     ORDER DENYING MOTION FOR
           v.                                        CLASS CERTIFICATION
  NATROL, LLC,                                       Re: Dkt. No. 120
                 Defendant.



       For the reasons discussed at the hearing, the motion for class certification is denied

without prejudice to filing a renewed motion on a stronger evidentiary record. To summarize:

       1. Jensen appears to concede (correctly) that Natrol is not liable to people who take biotin

supplements to alleviate biotinidase deficiency or other rare biotin-related genetic disorders. Yet

she seeks to certify a class of all people who purchased Natrol’s biotin supplements—including

people who have those rare disorders. Such a class cannot be certified. Under Ninth Circuit law,

it must be at least “possible” that each class member suffered an injury at the hands of the
defendant. Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1137 n.6 (9th Cir. 2016). More

generally, the class definition must be “reasonably co-extensive” with the plaintiff’s “chosen

theory of liability.” Id. at 1136-37. If the proposed class includes a distinct subset of members

who were not misled, who were not injured, who could not possibly recover, and who would be

easy to weed out at the front end, then the proposed class membership does not “fit the theory of

legal liability.” Id. at 1138. This is why, for example, classes are typically defined to include

only people whose claims arose within the applicable limitations period.
       2. There would presumably be nothing wrong with excluding the small number of people
with biotinidase deficiencies from the class definition, and requiring class members to attest in

claim forms to the fact that they do not suffer from the disorders that require the use of biotin

supplements. See Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1131 (9th Cir. 2017). But on

the current record, excluding people with biotinidase deficiencies would create another problem

for Jensen: her proposed measure of aggregate damages is a full refund of all money from sales

of Natrol’s biotin supplements nationwide. If purchasers with biotinidase deficiencies are not

entitled to refunds and are therefore excluded from the class, this approach to damages is likely

inadequate. See Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013) (“[A] model purporting to

serve as evidence of damages in [a] class action must measure only those damages attributable to

[the plaintiff’s] theory. If the model does not even attempt to do that, it cannot possibly establish

that damages are susceptible of measurement across the entire class for purposes of Rule

23(b)(3).”); see also Cal. Bus. & Prof. Code § 17203 (restitution available under the UCL only

for money or property “which may have been acquired by means of such unfair competition.”).

       3. Jensen suggests that since only 0.00138 percent of people in the general population

have biotinidase deficiencies, the Court could, in awarding class damages, simply deduct that

percentage from the total amount of money from all Natrol’s retail sales. But that is facile. There

is no basis for assuming that the biotinidase deficiency rate within the universe of people who

purchase biotin supplements is similar to the biotinidase deficiency rate within the general
population—after all, the evidence in the record (not to mention common sense) suggests that

some people with biotinidase deficiencies are told by their doctors to use over-the-counter biotin

supplements. Dkt. 121-9 at 18. And Jensen has provided no evidence from which the Court or a

jury could arrive at a reasonable estimate of the percentage of Natrol’s sales that went to

biotinidase-deficient customers.1

                                                 ***


1
  Incidentally, if Jensen continues to use an aggregate damages model on a renewed motion for
class certification, she should demonstrate that damages can be reasonably calculated even if the
class is not nationwide but is instead limited to multi-state or California purchases.


                                                  2
       A case management conference is scheduled for February 12, 2020 at 10:00 a.m. for the

purpose of setting a schedule for adjudication of a renewed motion for class certification. A joint

case management statement is due seven days prior. The statement need not follow the standard

format required by the local rules.

       IT IS SO ORDERED.


Dated: January 27, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 3
